DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on November 22, 2022 has been entered.
 Response to Arguments
Applicants' arguments filed with the RCE have been fully considered but they are not persuasive. 
The amendments are not supported by the originally filed application.  Therefore, a §112(a) written description rejection is presented.
The specification clearly indicates that the output of the inverse rectification module (108) is provided directly to the connection interface (110; see par 81).  There is no circuit, module or component that creates a “signal” that is based on the AC power output by 108, but is DC.  The Applicants’ RCE does not include any citations to the specification to establish where such a disclosure can be found.  In fact, the Applicants admit that this feature is “not explicitly described in the application” (Remarks, page 10).  The Examiner notes that applicants cannot overcome the §112(a) enablement rejection by adding subject matter that does not have written description support. 
In the remarks, the Applicants cited to Quezada (US 2012/0276763).  First, any references submitted for consideration by the Office must be cited in an IDS.  Quezada has not been cited.  Second, the Applicants incorrectly conclude that Quezada discloses “the USB receptacle 104 directly connected to the main power source” (Remarks, page 10, emphasis added).  Quezada clearly discloses RVSU (600) between the USB port and the AC input while figure 7 shows that RVSU includes a transformer, rectifier, filter and voltage regulator.  These components disprove any “direct connection”.  No such structural features are disclosed by the Applicants as a way to create a “signal associated with” the AC power.
The §112(a) enablement rejection is maintained.  There is no written description support of deriving a DC signal (“signal associated”) from the output of the inverter.  The specification clearly indicates that the inverter output is directly supplied to the interface (par 81).  The Examiner also notes that the specification describes that the power supply device has all of the AC power generating components so that the wireless charging device (item 1) “only needs to be provided with the charging interface, the resonant circuit, and the transmitting coil” (par 82).  The specification is pretty clear that there is no inverter in the charging device (1) –AC power is only generated in the power supply (10).  This means that the specification discloses sending AC power through the interface (110) and onto the cable (3).  As the Applicants admit, this is not possible with the types of interface/cable being disclosed (USB, Lightning; see Remarks, page 9, bottom).
Information Disclosure Statement
37 CFR 1.98(a)(1) requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  
The Applicants are reminded to include an IDS next time they submit a reference for consideration.  Even if that reference is only briefly discussed in filed remarks.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4, 6-11, 13-16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The originally filed application does not provide written description support for the limitation of “a connection interface [] configured to output a wireless charging signal associated with the alternating current signal” (claim 1) or “outputting, by the connection interface, a wireless charging signal associated with the alternating current signal” (claim 16).
The specification discloses that “The connection interface 110 [] is electrically connected to the inverse rectification module 108 for outputting a charging modulation signal.” (par 81).  There is no other disclosure in the specification that indicates any intervening components to change the charging modulation signal into a “wireless charging signal associated with” the inverter output.  If the connection interface is electrically connected to the inverter, then the specification precludes any other intervening components that would create an “associated” signal.
Furthermore, the Examiner notes that the Applicants’ reliance on Quezada (US 2012/0276763) implies that the Applicants intend to include a rectifier (Quezada fig 7, item 702) downstream of the inverter.  This would mean that they circuit includes a first rectifier (102), an inverter (110) and a second rectifier (no disclosed).  This type of repeated power conversion is neither supported by the specification nor efficient.  If an “associated” signal would be required, then there is already a DC signal at the output of 102 – it is unclear why the skilled artisan would have concluded that the Applicants’ had possession of another rectifier between the inverter (108) and interface (110).
The Applicants admit that “the implementation of outputting a signal associated with the received alternating current signal through the USB/lightning interface” is “not explicitly described in this application” (Remarks 11/22/22, page 9, last 3 lines).  The Applicants’ RCE amendment does not cite to the specification for any written description support.  
The skilled artisan would have concluded that the Applicants did not have possession of a circuit/module between the inverter (108) and interface (110) that includes a rectifier to create “a wireless charging signal associated” with the inverter AC output.  Based on the evidence of record, the skilled artisan would have concluded that the Applicants’ specification only (incorrectly) discloses sending the inverter AC output over a USB/lightning interface and cable. 
Claims 4, 6-11, 13-15 and 20 are similarly rejected as they depend from, and inherit the deficiencies of, claims 1 and 16.
For the purpose of the art rejection of the claims, the “wireless charging signal associated with” the inverter output will be interpreted as an AC signal.  In this case “associated with” means that the two signals are the same (except for any inherent losses in the conductors).  The specification does not disclose that the inverter has any ability to provide DC power/signals to the interface connect – therefore, none are read into the claims.
The Applicants citations to Quezada (Remarks, pages 9-10) attempt to prove that the skilled artisan can reproduce the claimed device without undue experimentation.  Such a finding (not adopted by the Office) is only relevant to an enablement rejection – not a written description rejection.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4, 6-11, 13-16 and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification is not enabling for the limitations in claim 1 of “a connection interface [] configured to output a wireless charging signal associated with the alternating current signal” and “wherein the connection interface is also configured to output the direct current”.  The language of claim 1 means that one interface carries both AC and DC power.  That claim 1 recites AC “signal” does not change the fact that it has a power component.  That claim 1 has been amended to add “a wireless charging signal” does not change this analysis.  This wireless charging signal is only broadly “associated with” the AC signal output by the inverse rectification module – the claim does not explicitly define it as DC (and the specification does not support such an interpretation).
The inverse rectification module is an inverter that converts DC power into AC power.  Modulating the AC power to create a “signal” does not mean that the signal no longer is power.  Further, the specification (par 68) indicates that one of the modification is frequency.  Changing the frequency of AC power does not make the result not AC power. 
The specification is also not enabling for the limitation in claim 1 of “if the control module determines that the device connected to the connection interface is the wireless charging device, the second control signal is transmitted to the switch module to control the switch module to provide the direct current to the inverse rectification module”.  The inverse rectification module is an inverter (see specification, par 67, 113).  This means that alternating current is provided to the connection interface.  The functionality of providing AC power through the connection interface is not enabled by the specification. 
The specification discloses that the interface is a USB type interface or a lighting (Apple®) type interface (par 87).  These interfaces are only designed to carry DC power.  They are not configured for AC power/signals.
Support can be found throughout published articles, including:
https://en.wikipedia.org/wiki/USB#Power.  This data table clearly labels USB power standards for each of its type of cable (namely USB-A and USB-C).  The voltages these cables are designed to carry are DC.
Oporta (US 2017/0346240) – paragraphs 5-6 repeat what is taught by the USB standards, that USB ports and cables are designed for DC power.
https://appleinsider.com/articles/13/05/09/apples-lightning-connector-finally-detailed-in-patent-filing and Golko (US 2013/0115821) describe that Apple’s Lightning cable carries DC power only.
The specification only flatly states that the output of the inverse rectification (inverter) module can be provided through the connection interface to a wireless power transmitter.  The specification is not enabling to successfully carry out this functionality without undue experimentation.  The undue experimentation factors (MPEP §2164.01(a)) are:
A) the claims are broad and repeat language from the specification that the one connection interface carries both DC and AC power (not at the same time).  The claims offer no narrow description of how the connection interface can accommodate AC power.
B) the invention is directed to supplying power from an adapter to one of two types of loads, either a device that uses a DC cable to receive power, or a wireless power charger that uses AC power to drive a wireless transmitter.  Wired and wireless charging are well known in the art.  The specification indicates that both powers (AC and DC) are provided through the same type of interface (USB or lightning).  The specification does not explain how this is possible.
D) the level of ordinary skill in the art is that USB and lightning cables carry DC power only.
E) the level of predictability in the art is that USB and lightning are commonly known standards.  These standards clearly state that the interfaces and cables carry DC power only.
F) no direction is provided by the Applicants.  In fact, the Applicants admit that the specification does not explicitly disclose any manner by which the AC output of the inverter is changed/adjusted or made compatible with the DC interface.
G) no working examples have been provided.
H) an unreasonable amount of experimentation would need to be conducted to change an internationally accepted cabling standard (USB or lightning) to carry a type of power (AC) is was never meant to.
	Claims 4 and 6-11 are similarly rejected as they depend from, and inherent the deficiencies of, claim 1.
The specification is also not enabling for the limitation in claim 16 of “outputting, by the connection interface, a wireless charging signal associated with the alternating current signal”, “to output the direct current by the connection interface”, and “transmitting the second signal to the switch module to control the switch module to provide the direct current to the inverse rectification module” for the same reasons as discussed above regarding claim 1.
Claim 20 is similarly rejected as they depend from, and inherent the deficiencies of, claim 16.
Conclusion
There is no art rejection for claims 1, 4, 6-11, 13-16 and 20.  As USB and lightning ports/cables are known to be designed only for DC power, there would not be any prior art that teaches using them to carry AC power.  The Applicants are requested to provide documentation to support any argument that the specification is enabling for making a standard USB/lighting connection interface configured to carry both DC and AC powers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836